Citation Nr: 0114157	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-04 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for fatigue/flu 
symptoms, to include as due to undiagnosed illness.

2.  Entitlement to service connection for respiratory 
disorders, to include sinusitis and asthma, to include as due 
to undiagnosed illness.

3.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993, to include service in the Southwest Asia 
Theater from February 1991 to July 1991.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.

The issues concerning entitlement to service connection for 
respiratory disorders and for joint pain will be addressed in 
the REMAND section of this decision.


FINDING OF FACT

The veteran does not have objective indications of chronic 
disability manifested by fatigue/flu symptoms.


CONCLUSION OF LAW

A chronic disability related to fatigue/flu symptoms was 
neither incurred in or aggravated by service nor may it be 
presumed to be due to an undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
1991 & Supp. 2000), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that he developed fatigue 
and flu symptoms after coming back from the Persian Gulf.  As 
part of his notice of disagreement (NOD) received by VA in 
January 2000, the veteran mentioned that he had been treated 
by his private physician with antidepressants to treat his 
chronic fatigue.  He also indicated as part of his NOD that 
he had been treated on several occasions for chronic diarrhea 
which he asserts is indicative of his flu symptoms.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  Service-connected compensation may also 
be paid to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness  
or combination of illnesses manifested by one or more of the 
signs or symptoms listed below.  The symptoms must be 
manifest to a degree of 10 percent or more not later than  
December 31, 2001.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any  
known clinical diagnosis.   

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence  
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  

The signs and symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to:  (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 
(2000). 

The enabling legislation for this regulation is 38 U.S.C.A. § 
1117 (West 1991 & Supp. 2000).  The legislative history of 
this provision demonstrates an intent on the part of Congress 
to provide compensation for Persian Gulf War veterans who 
suffer from signs and symptoms of undiagnosed illnesses, and 
who may have acquired these symptoms as a result of exposure 
to the "complex biological, chemical, physical and 
psychological environment of the Southwest Asia theater of 
operations."

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
The Act is applicable to all claims filed on or after the  
date of enactment, November 9, 2000, or filed before the date  
of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified  
as amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the various 
rating decisions of record, statement of the case (SOC), 
supplemental statement of the case (SSOC), and letters sent 
to the appellant informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection for chronic disability due to fatigue/flu symptoms 
has been obtained.  The RO has obtained the veteran's service 
medical records and his post-service treatment records.  
Reasonable efforts were taken to obtain all relevant evidence 
identified by the veteran, and all evidence so obtained was 
considered.  The veteran has been afforded recent disability 
evaluation examinations.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the VA examiners recorded the past medical 
history, noted the veteran's current complaints, conducted 
physical examinations, and offered appropriate assessments 
and diagnoses.  The Board is unaware of any additional 
relevant and available evidence.  The Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Review of the veteran's service medical records shows that 
the veteran did not complain of either fatigue or flu 
symptoms at the time of his October 1988 enlistment 
examination.  The veteran is shown to have been seen in July 
1990 for sore throat and headache complaints.  He also noted 
that he was experiencing difficulty swallowing.  Viral 
pharyngitis was diagnosed.  A treatment record dated in April 
1991 shows that the veteran was seen for complaints of 
dryness of the mouth, headaches, and dizziness.  He reported 
having drunk a considerable amount of alcohol two days 
earlier.  He complained of vomiting.  Dehydration secondary 
to alcohol usage was diagnosed.  Also, in the course of his 
August 1993 separation examination the veteran is not shown 
to have either complained of or have been diagnosed as having 
fatigue or flu symptoms.  

As part of a January 1995 VA Gulf War protocol examination 
report the veteran is shown to have complained of 
experiencing fatigue.  He indicated that he was tired all of 
the time and that he slept alot.  

Review of VA outpatient treatment records dated in 1998 and 
1999 shows that fatigue was diagnosed in October 1998.  

In July 1999, the RO received private medical records from 
Riverton Family Health dated in 1996, 1997, 1998, and 1999.  
A November 1996 treatment record shows that the veteran 
complained of stuffy/runny nose, cough, headache, and fever; 
sinusitis was diagnosed.  In January 1997 flu is shown to 
have been diagnosed following complaints made by the veteran 
of sore throat, cough, and dizziness.  A February 1997 
treatment note shows that the veteran complained of cough and 
of a slight fever; bronchitis was diagnosed.  An April 1998 
treatment record contains a diagnosis of pharyngitis.

The veteran was afforded a VA general medical examination in 
July 2000.  The veteran complained of having sleep 
disturbances manifested by fatigue after sleeping 8 hours per 
24 hours.  The veteran was noted to average 8 to 10 hours of 
sleep each night, and while not actually having an actual 
problem sleeping, does experience some snoring as well as 
fatigue following sleep.  The snoring problem was noted to be 
have been much improved following a 1995 tonsillectomy.  No 
history of sleep apnea was reported by the veteran.  Sleep 
disturbance, as detailed above, was diagnosed.  

Two lay statements, submitted by a friend of the veteran as 
well as by his parents, and both dated in March 2000, are 
also shown to have been submitted in support of the veteran's 
claim.  The statement from the veteran's friend indicates 
that the veteran experiences flu-like symptoms daily.  It was 
added that while he did not run a fever he had diarrhea on a 
daily basis.  It was also noted that the veteran slept alot, 
sometimes for 13 to 15 hours, and always seemed tired.  The 
veteran's parents added that he had continual problems with 
diarrhea and chronic fatigue, which, together with other 
physical problems, had caused him to miss countless days of 
work and lost wages.  

The Board finds, however, that the veteran has not presented 
evidence of objective indications that he has a chronic 
disability manifested by fatigue and/or flu symptoms.  As 
discussed, objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  The only evidence of fatigue which has been 
presented is the veteran's own subjective complaints and 
those statements offered as part of lay evidence.  The 
veteran's service medical records do not contain any 
references to fatigue, and other than a single treatment not 
dated in April 1991, where the veteran complained of dryness 
of the mouth, headaches, and dizziness, in which an examiner 
stated that these symptoms were due to dehydration secondary 
to alcohol usage, the service medical records do not show 
that the veteran was treated for fatigue or flu-type 
symptoms.  In addition, the veteran's VA treatment and 
private records generally do not contain complaints of 
fatigue or flu symptoms.  Although a January 1995 VA Gulf War 
protocol examination report, discussed above, shows that the 
veteran complained of fatigue, chronic sinusitis was the only 
diagnosed disorder made in the course of the examination.  
Also, the record is devoid of medical evidence supporting the 
veteran's assertions that he has suffered from flu symptoms, 
namely, diarrhea, since his return from the Persian Gulf War.  
The report of a general medical examination conducted by the 
VA in July 2000, while showing that the veteran complained of 
having problems regarding sleeping, which was manifested by 
fatigue after sleeping for 8 hours, is negative for findings 
of fatigue, and does not reflect that there was any 
objectively perceptible sign of either fatigue or flu 
symptoms shown to be manifested.  

The veteran also has not presented evidence of lost time from 
work or other nonmedical indications of fatigue.  Although 
the veteran's parents as part of a March 2000 letter to VA 
indicated that the veteran had missed many days of work, this 
lost time was noted to be due to all of the veteran's claimed 
illnesses, and not isolated to his alleged problems with 
fatigue.  

The Board has considered the appellant's contentions on 
appeal, however, this evidence alone cannot meet the burden 
imposed by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Lay assertions will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  

Based on the evidence, the Board finds that the veteran does 
not have objective indications of chronic disability 
manifested by either fatigue or flu symptoms.  Thus, the 
veteran has not met one of  the essential elements under 38 
C.F.R. § 3.317 (2000).  Accordingly, the Board concludes that 
fatigue/flu symptoms may not be  presumed to be due to an 
undiagnosed illness incurred during Persian Gulf service. 

While the veteran's contentions have primarily centered on 
his service in the Persian Gulf during Operation Desert 
Storm, service connection must also be considered on a direct 
basis, that is, it must also be determined if any of these 
conditions may be directly related to the veteran's periods 
of active duty.  Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 
1994).

Regarding his claim for fatigue/flu symptoms on a direct 
basis, there is no competent evidence linking his claimed 
disorder to active duty.  The veteran has not submitted any 
competent medical evidence nor is there any competent medical 
evidence of record which establishes that the veteran 
currently suffers from fatigue and/or flu symptoms which are 
related to either his period of active duty or any incident 
therein.  

There is not an approximate balance of positive and negative 
evidence regarding this issue, so as to warrant application 
of the doctrine of benefit of doubt. Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for fatigue/flu symptoms is denied.  


REMAND

The veteran also contends that entitlement to service 
connection for both sinusitis and asthma as well as for joint 
pain is warranted.  

In regards to these claims, a review of the record shows that 
the veteran was recently afforded VA examinations.  Review of 
the report of the VA general medical examination dated in 
July 2000 shows that the veteran had a history of recent 
sinus surgery and nasal septoplasty by a private physician, 
Dr. K. Morrison.  Review of a VA "ENT" [ear, nose, and 
throat] examination, conducted later in July 2000, shows that 
the veteran had provided a history of having undergone sinus 
surgery which was performed by an outside physician in April 
2000.  Also, as part of his January 2000 NOD the veteran 
indicated that he was seeing an "ENT" physician.  The Board 
points out that records associated with this privately 
performed nasal surgery has not been associated with the 
record.  The examination report also shows that a CT scan of 
the veteran's sinus area was obtained on July 9, 2000; this 
report is not in the claims folder.

Also, regarding the veteran's claims concerning 
sinusitis/asthma as well as joint pain, review of a VA 
Examination Request Worksheet, dated in April 2000, shows 
that required clinical testing was suppose to include X-rays 
of all symptomatic joints, pulmonary function tests, sinus X-
ray study, MRI [magnetic resonance imaging] examination, and 
CT scan.  While, as noted above, some of the July 2000 VA 
examination reports are shown to make mention of various 
diagnostic tests, review of the veteran's claims folder does 
not reveal that any of these testing reports are associated 
therein.  

In this regard, the Board points out that any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  These clinical reports should therefore be 
obtained prior to further review of these claims.

Therefore, further development is warranted and the case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
either private or VA, who have treated 
the veteran for either respiratory 
problems or joint-related problems both 
prior to and following his Persian Gulf 
service.  After securing  the necessary 
releases, the RO should assist the 
veteran in obtaining these records.  All 
records obtained should be added to the 
claims folder. 

2.  The RO should seek to obtain the 
reports of all clinical diagnostic tests 
afforded the veteran in the course of his 
VA examinations which were conducted in 
July 2000.  These reports should consist 
of, but not be limited to, all pulmonary 
function tests, X-rays, MRI's, and CT 
scans conducted in the course of these 
examinations.  

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Subsequently, after undertaking any 
additional development deemed 
appropriate, the RO should re-adjudicate 
the issues of entitlement to service 
connection for sinusitis/asthma and for 
joint pain in appellate status, taking 
into account all applicable laws and 
regulations.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a SSOC.  The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



